Citation Nr: 0614802	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  01-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury, to include arthritis and 
chondromalacia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a tailbone injury.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for a lung disability.  

5.  Entitlement to service connection for the residuals of a 
left foot injury, to include the great toe and the little 
toe.   



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from August 9, 1972 to November 2, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1999 and August 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Wichita, Kansas.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

In December 2005, the appellant's appointed representative, 
Barbara Scott Girard, Attorney at Law, filed a motion to 
withdraw from representation.  As Ms. Girard's motion has 
been found to meet the requirements of 38 C.F.R. § 20.608 for 
withdrawing representation, her motion to withdraw as the 
appellant's appointed representative in this case is granted.  
See 38 C.F.R. §§ 20.608, 20.1304 (2005).    


REMAND

In April 2006, after the appellant's case was certified to 
the Board, the appellant submitted, through his attorney-
representative, a VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
wherein the appellant noted that he had been treated by a 
Steven Schneider, D.O., in Haysville, Kansas.  In regard to 
date(s) of treatment, hospitalizations, office visits, 
discharge from treatment or care, etc., the appellant wrote 
"all."  In this regard, the Board notes that although the 
evidence of record includes medical records from numerous 
private physicians, the records are negative for any records 
from Dr. Schneider.  Inasmuch as the VA is on notice of the 
potential existence of additional private medical records, 
these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act (VCAA) notice and duty to 
assist obligations have been satisfied as 
to the issues remanded by this decision.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  The RO must 
provide notice as required by Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  In addition, using the 
VA Form 21-4142 submitted by the appellant 
in April 2006, the RO must contact Dr. 
Steven Schneider in Haysville, Kansas, and 
request that he provide all treatment 
records which pertain to the appellant.  
Any records obtained should be associated 
with the claims file.  If the requested 
records are not available, or if the 
search for the records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file and the 
appellant and his representative should be 
notified in writing.    

2.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the appellant's satisfaction, the RO must 
provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






